 

Exhibit 10.19

 

GERMAN AMERICAN BANCORP, INC.

 

Restricted Stock Award Agreement (2013/2014 Additional Retainer)

for ____________________ (“Director”)



December 16, 2013

 

German American Bancorp, Inc. (the "Company") is pleased to grant to you an
award pursuant to the resolution of the Company’s Board of Directors adopted as
of the date of this document consisting of certain shares of Common Stock of the
Company (the "Common Stock") subject to certain restrictions under the Company's
2009 Long Term Equity Incentive Plan (the "Plan") and this Agreement
("Agreement"). This Agreement and the shares granted hereby are subject to the
terms and conditions of the Plan, the terms of which are incorporated herein.
Any capitalized term that is not defined in this Agreement has the meaning
described by the Plan. Please see the Plan document for more information
regarding your rights and obligations under this Agreement.

 

Please execute this Agreement by signing both copies. Return one copy within
sixty (60) days of its date to Terri Eckerle, Shareholder Relations, German
American Bancorp, Inc., 711 Main Street, Box 810, Jasper, Indiana 47546. Retain
one copy of the Agreement for yourself along with the enclosed Plan.

 

1.          Grant of the Award. The Company hereby grants you, as of the date
specified above (the "Grant Date") an Award consisting of Three Hundred Fifty
One (351) shares of Common Stock, with an aggregate value as of the Grant Date
of approximately Ten Thousand Dollars ($10,000). We sometimes refer in this
Agreement to the shares of Common Stock that are part of the Award (including
any other securities distributed in respect of the shares of Common Stock, or in
substitution for those shares, by reason of an adjustment provided for in
Section 8) as the "Restricted Stock." This Award is granted to you subject to
the terms and conditions specified in this Agreement and the Plan.

 

2.          Vesting of the Award. Subject to earlier forfeiture and cancellation
pursuant to the Plan and this Agreement and possible acceleration as provided by
Article VIII of the Plan, your rights to retain the Award (including the
Restricted Stock) will vest as of 12:01 A.M. Jasper time on the morning of
December 5, 2014 ("Vesting Date"). The period prior to the Vesting Date is
referred to in this Agreement as the Restricted Period. The Board of Directors,
by the vote (or written consent in lieu thereof) of not fewer than a majority of
the members of the Board of Directors then in office (other than you) who are
independent directors for purposes of NASDAQ independence rules and who are
“non-employee directors” as defined for purposes of the rules of the Securities
and Exchange Commission under Section 16 of the Securities Exchange Act of 1934,
as amended (the “Section 16 Non-Employee Directors”), shall have the authority,
in its sole judgment (which shall be conclusive and binding), to determine
whether the conditions to vesting specified by this Agreement and the Plan have
been satisfied as of the Vesting Date or any other date. The Board of Directors
by action of the Section 16 Non-Employee Directors may also waive the provisions
of Section 5 or otherwise shorten the Restricted Period as to any or all of the
Award, and in connection with such actions may cause the Award to vest at an
earlier date, whenever the Board of Directors by the above-described vote may
determine that such action is appropriate by reason of changes in applicable tax
or other laws or accounting principles or interpretations, or by reason of other
changes in circumstances occurring after the Grant Date.

 

1

 

 

3.          Your Rights in Award before Vesting. Except as otherwise provided in
this Agreement, you shall have all the rights of a holder of Common Stock in
respect of each of your shares of Restricted Stock that are included in the
Award during the Restricted Period, including, but not limited to, the right to
receive all cash dividends paid on the Restricted Stock that are declared with a
record date on or after the Grant Date and the right to vote the Restricted
Stock on all matters to come for a vote by the holders of the Common Stock with
a record date on or after the Grant Date.

 

4.          Non-Certificated Nature of Restricted Stock during the Restricted
Period. The Company has directed its registrar and transfer agent (the "Transfer
Agent") to issue the shares of Restricted Stock in your name as of the Grant
Date, and to evidence the issuance of such shares of Restricted Stock to you by
crediting the number of such shares of Restricted Stock to an account that has
been established in your name on the Transfer Agent's books (your "Restricted
Stock Account"). During the Restricted Period, the Company shall have no
obligation to cause a certificate evidencing any of the shares of Restricted
Stock to be prepared or delivered. Any cash dividends payable in respect of the
Restricted Stock during the Restricted Period pursuant to Section 3 shall be
paid to you in cash, unless you otherwise direct, in which event such dividends
will be paid to such account as you direct.

 

5.          Forfeiture and Cancellation of the Award; Conversion of Award in
Certain Cases

 

(a)Continuing Board Service and Meeting Attendance Conditions. If you should (x)
not continue in service to the Company and its subsidiaries or affiliates as a
director through December 5, 2014, for any reason other than your death or
disability, or (y) for any reason other than disability, fail to attend in
person at least seventy-five percent (75%) of the aggregate number of meetings
of the Company’s Board of Directors and the other corporate or subsidiary or
affiliate boards and committees on which you may be (from time to time) a member
during the period commencing on January 1, 2014 through December 5, 2014, or (z)
fail to attend (other than by reason of disability or illness or bona fide
emergency as determined in the sole discretion of the Company’s lead independent
director) the Company's annual meeting of shareholders held in 2014 (each, a
“Disqualifying Circumstance”), your Award (including your Restricted Stock and
all associated property and rights) shall be forfeited and cancelled in its
entirety effective as of the date of the last fact that establishes the
existence of the Disqualifying Circumstance (the “Disqualification Date”)
(regardless of whether the date on which the Board of Directors makes the
determination to that effect after the Disqualification Date). In the event of
any forfeiture or cancellation of your Restricted Stock pursuant to this Section
5, your shares of Restricted Stock shall be deemed to have been reacquired by
the Company and cancelled effective as of the Disqualification Date, and you
therefore shall not have the right to receive any cash dividends or other
distributions with respect to the Restricted Stock that are declared with a
record date after the Disqualification Date. The existence or non-existence of a
Disqualifying Circumstance (and the date of the associated Disqualification
Date) shall, in the event of any uncertainty or dispute, be determined for all
purposes under the Plan and this Agreement by the Board of Directors (by vote or
consent as provided by Section 2), whose judgment on such matters shall be
conclusive and binding.

 

2

 

 

(b)Immediate Vesting Caused by an Extraordinary Event. If an Extraordinary Event
(as defined by Section 6.06(d) of the Plan) occurs during the Restricted Period,
and prior to the date of any forfeiture and cancellation of your Award, then the
Vesting Date of your Award shall be deemed to have been accelerated to the date
of the Extraordinary Event, and your Award (including the Restricted Stock and
the LTI Cash Right) shall be deemed fully non-restricted and non-forfeitable as
of such date.

 

6.          Non-Transferability. Prior to expiration of the Restricted Period,
you may not sell, assign, transfer, pledge or otherwise encumber any of your
rights under the Award, including the Restricted Stock.

 

7.          Disclaimer of Contract. Nothing contained in this Agreement shall be
construed as an obligation of the Company or any of its Subsidiaries or any
other person to retain you as a member of the Board of Directors, or in any
other capacity.

 

8.          Adjustments for Changes in Capitalization of the Company. In the
event of any change in the outstanding shares of Common Stock during the
Restricted Period by reason of any reorganization, recapitalization, stock
split, stock dividend, combination or exchange of shares, merger, consolidation,
or any change in the corporate structure of the Company or in the shares of
Common Stock, the number and class of the shares of your Restricted Stock
covered by your Award shall be appropriately adjusted by the Board of Directors,
whose determination shall be conclusive. Any shares of Common Stock or other
securities distributed during the Restricted Period in respect of your
Restricted Stock as a result of any of the foregoing to which you may be
determined to be entitled shall be held without interest by the Transfer Agent
for your account until the expiration of the Restricted Period, and shall be
subject to the forfeiture and other provisions of this Agreement to the same
extent and in the same manner as the previously issued shares of Restricted
Stock in respect of which they were distributed.

 

9.          Securities Laws. The Company's obligation to issue to you, or to
deliver to you any stock certificates evidencing, shares of Common Stock
hereunder shall, if the Board of Directors so requests, be conditioned upon the
Company's receipt of a representation by you as to your investment intention, in
such form as the Board of Directors shall determine to be necessary or advisable
to comply with the provisions of the Securities Act of 1933, as amended, or any
other federal, state or local securities legislation. The Company shall not be
required to deliver any certificates for shares under this Agreement or to issue
any shares hereunder prior to (i) the admission of such shares to listing on any
stock exchange on which the shares of Common Stock may then be listed, and (ii)
the completion of such registration or other qualification of such shares under
any state or federal law, rule or regulation, as the Board of Directors shall
determine to be necessary or advisable.

 

3

 

 

10.         Tax and Other Withholding Obligations. The Company’s obligation to
pay or deliver to you the Restricted Stock that constitutes the Award shall be
subject to the Company’s compliance with applicable tax withholding and other
required withholding or deductions, if any, with respect to the compensation
realized by you as a result of having received the Award (including the non-cash
compensation income that you may be deemed to realize for income tax purposes
upon the lapsing of the restrictions upon the Award) including any deductions
that may be required under the Company's employee benefit plans (collectively,
the “Withholding”). The Company may satisfy any such Withholding or other
obligation by withholding from the Restricted Stock otherwise deliverable to you
such number of shares as would have at such time a fair market value equal to
the amount of such obligation.

 

11.         Agreement. By signing this Agreement below, you acknowledge that you
have received a copy of the Plan, and that you are familiar with the terms and
provisions of the Plan and the Agreement, and that you accept their terms. You
also acknowledge your agreement (on behalf of yourself and your estate,
including your personal representatives, guardians, executors and heirs) to
accept as binding, conclusive, and final all decisions and interpretations of
the Company’s Board of Directors (by the vote or consent of such members thereof
as is determined in accordance with Section 2 of this Agreement) upon any
question arising under the Plan or this Agreement.

 

    GERMAN AMERICAN BANCORP, INC.             By:   Director’s Name     Mark A
Schroeder, Chairman and CEO

 

4

 

